Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2020 has been entered.
 
Response to Amendment

The amendment filed on September 14, 2020 has been entered. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Final Office Action mailed April 14, 2020. Claims 8 and 12 have been cancelled by applicant and claims 15-17 have been added and considered for the first time leaving claims 5, 7, 9, 11, and 13-17 pending in the current application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 5, 7, 9, 11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Asai (US 2007/0144619) hereinafter Asai, in view of Saito (US 8911566) hereinafter Saito.
As to claims 5 and 9, Asai discloses where steel ingots are hot-forged and machined into a crankshaft by cutting without performing a normalizing treatment (Asai, paragraph [0099]; where a crankshaft is an automobile component). Asai discloses that after cutting, the resultant member is subjected to a nitrocarburizing treatment in an ammonia gas atmosphere (Asai, paragraph [0099]). The crankshaft in Asai is made from the steel material in the table below as compared to the claim limitations:
Element
Claim 1 limitation (in mass %)
Asai Example 16 from Table 1 (in mass %)
C
0.20% to 0.35%
0.34%
Si
0.01% to 0.35%
0.25%

0.55% to 1.50%
0.74%
Cu
Equal to or less than 0.60%
0.05%
Ni
Equal to or less than 0.30%
0.05%
S
0.01 to 0.15%
0.10%
Cr
0.01% to 0.20%
0.15%
Mo
0.01% to 0.05%

s-Al
Equal to or less than 0.020%

Ti
0.015% to 0.040%
0.0080%
N
0.003% to 0.030%
0.0130%
Ca
0.0003% to 0.0060%
0.0026%
O
Equal to or less than 0.010%
0.0020%
Fe
Balance
the microalloyed steel mainly consists of Fe (Asai, claim 1)


So example 16 from Table 1 in Asai meets all of the claim limitations for the composition of the steel, except it does not explicitly disclose an amount of Molybdenum and the amount of Ti falls slightly outside the claimed range.
In addition to disclosing 0.0080% of Ti in example 16, Asai also teaches the steel composition it discloses includes a Ti content of 0.002 mass % - 0.012 mass % (Asai, paragraph [0049]).
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. (MPEP 2144.05) Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
prima facie rejection is properly established in this case.

Asai does disclose that Mo content can be equal to or less than 0.05 mass %, including zero mass % (Asai, paragraph [0067]).
Saito relates to a nitrocarburized crankshaft member made of a steel that includes C in an amount by weight of 0.25 to 0.32% (Saito, abstract). Saito also teaches that the steel includes Si within the range of 0.01 to 0.15%, Mn within the range of 0.55 to 0.90%, Cu within the range of 0.10 to 0.60%, Ni within the range of 0.05 to 0.30%, Cr within the range of 0.10 to 0.20%, Mo within the range of 0.05% or less, N within the range of 0.020% or less, s-Al within the range of 0.020% or less, Ti within the range of 0.020% or less and amounts by weight of P and S, which are inevitable impurities, are suppressed to 0.03% or less and 0.15% or less, respectively (Saito, claim 1). Saito teaches that Mo, in general medium-carbon steel, maintains hardness after nitrocarburizing and forging, increases the strength of the steel, and improves fatigue strength when added in a suitable amount (Saito, col. 8, lines 44-47). Saito also teaches that when Mo is added in excess, machinability decreases so the disclosed range is 0.05 wt % or less (Saito, col. 8, lines 47-49).
As Asai allows for amounts of molybdenum in the impurities and Saito teaches adding molybdenum to similar steel compositions using in making nitrocarburized crankshaft members, it would have been obvious to one of ordinary skill in the art at the time of filing to add 0.05 
The steel of claims 5 and 9 also require three expressions to be satisfied:
	Expression 1 = [C] + 0.07 x [Si] + 0.16 x [Mn] + 0.19 x [Cu] + 0.17 x [Ni] + 0.2 x [Cr] + 0.40 x [Mo] where 0.70 ≥ Expression 1 ≥ 0.43
	Expression 2 = 0.55 x [C] + 0.06 x [Si] + 0.18 x [Mn] + 0.09 x [Cu] + 0.47 x [Mo] + [Cr] where 0.7 ≥ Expression 2 ≥ 0.38
	Expression 3 = 11 x [Ca]/ ([N] + 1.5 x [O]) where 1.77 ≤ Expression 3 ≤ 3.20
                
                    E
                    x
                    p
                    r
                    e
                    s
                    s
                    i
                    o
                    n
                     
                    1
                    =
                    0.34
                    +
                    0.07
                     
                    ×
                     
                    0.25
                    +
                    0.16
                     
                    ×
                     
                    0.74
                    +
                    0.19
                     
                    ×
                     
                    0.05
                    +
                    0.17
                     
                    ×
                     
                    0.05
                    +
                    0.2
                     
                    ×
                     
                    0.15
                    +
                    0.4
                     
                    ×
                     
                    0.05
                    =
                    0.5439
                
            
                
                    E
                    x
                    p
                    r
                    e
                    s
                    s
                    i
                    o
                    n
                     
                    2
                    =
                    0.55
                     
                    ×
                     
                    0.34
                    +
                    0.06
                     
                    ×
                     
                    0.25
                    +
                    0.18
                     
                    ×
                     
                    0.74
                    +
                    0.09
                     
                    ×
                     
                    0.05
                    +
                    0.47
                     
                    ×
                     
                    0.05
                    +
                    0.15
                    =
                    0.5132
                
            
                
                    E
                    x
                    p
                    r
                    e
                    s
                    s
                    i
                    o
                    n
                     
                    3
                    =
                    
                        
                            11
                             
                            ×
                            0.0026
                        
                        
                            (
                            0.0130
                            +
                            1.5
                             
                            ×
                            0.0020
                            )
                        
                    
                    =
                    1.7875
                     
                
            
	As all three expressions are satisfied, the combination of Asai and Saito meet the claim limitations.

However, Asai does not explicitly disclose where the steel material has a case where S0 represents the entire number (number/mm2) of sulfides having a diameter of equal to or greater than 1.5 μm within 1 mm2 of a cross section parallel to a rolling direction, S1 represents the number (number/mm2) of sulfides which have a diameter of equal to or greater than 1.5 μm within 1 mm2 of the cross section parallel to the rolling direction and which contain Ca of equal to or greater than 2.0%, and Expression 4 = S1/S0 is established, Expression 4 > 0.15 is satisfied.

The MPEP in section 2112.01 notes that: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
As Asai discloses the claimed composition as well as the presence of sulfides, a prima facie case of obviousness is created that Asai must also be disclosing that sulfides are created in the ratios required by the claim limitations.

As to claims 7 and 11, Asai discloses an automobile component and crankshaft obtained by hot-forging and nitrocarburizing steel, see rejections of claims 5 and 9 above. Claim 7 and 11 further require the addition of another element chosen from at least one of: at least one selected from the group consisting of V: equal to or less than 0.50%; Nb: equal to or less than 0.50%; and W: equal to or less than 2.0%; 
and one kind or two or more kinds of Bi: equal to or less than 0.30%; Pb: equal to or less than 0.30%; Mg: equal to or less than 0.020%; Se: equal to or less than 0.30%; Te: equal to or less than 0.15%; Sn: equal to or less than 0.040%; Sb: equal to or less than 0.040%; 
This claim is being interpreted as creating two groups, where only one of the groups must be chosen. So only one of the elements from these two separate groups must be included to meet the claim limitation. 
	Asai discloses adding Bi having a content equal to or more than 0.01 mass % and equal to or less than 0.10 mass %, Te having a content equal to or more than 0.01 mass % and equal to or less than 0.10 mass %, and Pb having a content equal to or more than 0.01 mass % and equal to or less than 0.10 mass % (Asai, paragraphs [0058-0060]). Asai discloses that similarly to the Ca, the Bi, the Te, and the Pb can be used as machinability improving elements (Asai, paragraph [0061]).
	Thus it would have been obvious to one of ordinary skill in the art at the time of filing to add Bi, Te, and Pb in an amount between 0.01 mass % to 0.1 mass % to the composition in example 16 in Asai to thereby improve the machinability of the parts produced from the steel.

	As to claim 13, Asai discloses the P is 0.01%.

	As to claim 14, Asai discloses that since the crankshaft is a member quite large in size and complicated in shape, it is normally and basically manufactured using a microalloyed steel that is not quenched and tempered after being hot-forged (Asai, paragraph [0012])
.
	As to claims 15 and 17, Asai does not explicitly disclose where the Ti is 0.015 to 0.020% nor where the Ti concentration is 0.020 to 0.040%.

It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. (MPEP 2144.05) Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
As the difference between the disclosed value for Ti in example 16 of Asai is minor and the difference between the disclosed range in Asai and the currently claimed range is small, one of ordinary skill would expect the two compositions to have essentially the same properties and would not be patentably distinct from one another, and thus a prima facie rejection is properly established in this case.

As to claim 16, Asai does not explicitly disclose where the Mo concentration is 0.02 to 0.05%. 
Saito teaches that when Mo is added in excess, machinability decreases so the disclosed range is 0.05 wt % or less (Saito, col. 8, lines 47-49).
As Asai allows for amounts of molybdenum in the impurities and Saito teaches adding molybdenum to similar steel compositions using in making nitrocarburized crankshaft members, it would have been obvious to one of ordinary skill in the art at the time of filing to add 0.05 mass % molybdenum to the Asai composition to increase the strength of the steel and improve fatigue strength without decreasing machinability (Saito, col. 8, lines 44-47).


Response to Arguments
Applicant's arguments filed September 14, 2020 have been fully considered but they are not persuasive. 
With respect to the 112(b) rejection of claim 5, it is agreed that the deletion of the limitation “of equal to or greater than 2.0%” cures the indefiniteness issue and the rejection is withdrawn. 

The cancellation of claims 8 and 12 removed the potential issues if claims 7 and 11 are found allowable and the objection is withdrawn.

With respect to the 103 rejection of the claims, Applicant argues that Asai and Saito either alone or in combination fail to teach where the nitrocarburized steel automobile component has sulfides that contain calcium, nor where the appropriate ratio is satisfied as required in claim 5 (Applicant’s remarks, pg. 6). Applicant argues that while Asai recognizes the significance of “Mn-containing sulfides” it is silent about sulfides which contain Ca (Applicant’s remarks, pg. 6). Applicant also argues that Asai recognizes the significance of the ratio of Ca containing sulfides to the total number of sulfides (i.e. Expression 4) (Applicant’s remarks, pg. 6). 
Applicant is correct that Asai does not discuss calcium sulfides, however that is not the standard for determining patentability. Applicant repeatedly states that neither the art as a whole, nor Asai “recognizes”, i.e. discovered, the significance of calcium sulfides.  However, this is not deemed persuasive because the mere fact that art doesn’t recite or appreciate a particular property does not mean that the art does not disclose that property. The MPEP notes that something which is old does not become patentable upon the discovery of a new property Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”). 
While the applicant argues that the significance of calcium sulfides was not appreciated, significance does not mean difference, and applicant has not shown a difference between the claimed invention and the art. Further, there is no requirement that a property be recognized at the time of invention, merely that it is inherent in the disclosure (MPEP 2112(II): There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)). 
While Asai does not mention calcium sulfides in its disclosure, the fact that it discloses a composition patentably indistinct from the claimed invention, that composition must include the sulfides in the ratios as claimed.  Importantly, no separate operation is involved or disclosed that demonstrates the achievement of this property. Applicant has not shown a difference between the cited art and the claims, let alone a patentable difference. Thus these arguments are not persuasive. 

Applicant also argues that the sulfide ratio as expressed in Expression 4 of claim 1 is affected not only by the amount of Ca and the amount of S in the steel composition, but also by the amount of other sulfide-forming elements in the steel (Applicant’s remarks, pg. 6). 


With respect to Ti, applicant has previously amended claim 5 from being equal to or less than 0.040% to the current claim limitation of 0.015% to 0.040%. This rejection was maintained in the Final Office Action mailed April 14, 2020 on the grounds that while the disclosed specific amount of Ti in Example 16 (0.008%) of Asai did not fall within the newly claimed range, the example and the disclosed range in Asai (0.002 – 0.012%) are extremely close, and it therefore created a prima facie case of obviousness. Applicant has submitted data in the 37 CFR 1.132 Declaration of September 14, 2020 to demonstrate the criticality and unexpected results of the claimed ranges (see also Applicant’s remarks, pg. 7). Applicant argues that this data shows that the bending straightening properties (stroke) and the ratio of ferrite are higher within the range of the claimed invention with respect to Ti as opposed to those where the Ti content is outside the claimed range (Applicant’s remarks, pg. 8). 
It is agreed that the data submitted in the Declaration shows higher amounts of bending straightening properties and ferrite ratio in the table as well as the associated graphs. However, it is not clear how this is unexpected. Asai notes that “Ti and N generate fine Ti nitrides (or Ti carbonitrides). The fine Ti nitrides (or Ti carbonitrides) have effects of preventing austenitic grains from being coarsened when the crankshaft is hot-forged, accelerating precipitation of ferrite grains in the ferrite and pearlite structure after cooling, and making pearlite grains finer. The above effects enable to improve the fatigue strength without deteriorating the straightenability of the steel.” (Asai, paragraph [0051]). Thus, the idea that increasing 
More importantly, it is not clear that applicant’s proffered data in the Declaration demonstrates that these increases are due solely to the claimed amounts of titanium. From the Declaration, taking particular note of steel material B which has a Ti concentration of 0.012% (the upper limit disclosed in Asai) and steel material C which has a Ti concentration of 0.015% (the new lower claimed limit), this shows a change in ferrite ratio from 50.2% to 60.3% and a stroke change from 9 mm to 11.9 mm (using forging condition 1, though a similar change is shown with forging condition 2).  However, titanium is not the only element that is different between steel materials B and C discussed in the Declaration. The Mn level in steel material B is 0.88% while in steel material C it is 1.05%, a change of 0.17%. Applicant themselves note that lower amounts of Mn results in lower fatigue strength (specification paragraph [0016]). Thus, although there is a change in the ferrite ratio and the stroke, since Mn is increased along with Ti and both would be expected to increase the strength (a known inherent property, noted by applicant), contrary to applicant’s assertion this data does not demonstrate that Ti is itself is responsible for changing the ferrite ratio and the stroke.  Therefore applicant has not established that the range of Ti is critical and that there are unexpected results.

Applicant also notes a difference between the high-temperature forging disclosed in Asai and Saito and the current application – that the present application discloses a heating temperature of 1250 and 1300 °C while Asai and Saito disclose 1200°C (Applicant’s remarks, pg. 8). 
It is unclear if the applicant is asserting that the 50 (or at most 100) degree difference has an impact on the sulfides in the steel, as applicant also argues that Asai and Saito do not prima facie obvious, absent a showing of an actual difference in a claimed property caused by the method. 

Applicant also argues that the Examiner is engaging in improper hindsight reasoning to “pick and choose” different elements without sufficient motivation (or predictability) to apply the Saito reference to the Asai primary reference (Applicant’s remarks, pg. 8). 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
While applicant asserts that there is no reasonable rationale articulated to modify Asai based on the teaching of Saito (Applicant’s remarks, pg. 9), applicant’s argument appears to ignore the premise of the rejection and fails to address the issue at hand. Contrary to applicant’s assertions, the above rejection clearly lays out a rationale for modifying the primary reference. Asai already envisages that the disclosed composition can include an Mo content of equal to or less and 0.05% mass (Asai, paragraph [0067]). Saito teaches a similar composition steel (Saito, claim 1) and further teaches that Mo maintains hardness and improves fatigue strength after nitrocarburizing and forging – the process that is also disclosed in Asai. 

While applicant asserts that the references are unrelated (Applicant’s remarks, pg. 9), this assertion is not persuasive as it is unclear how these references, which both originate from the same applicant, could be considered unrelated. Both references relate to similar composition steels which are later forged and nitrocarburized and formed into automobile crankshafts. As they have similar compositions and are addressing similar problems the teaching of Saito would be pertinent to a person of ordinary skill in evaluating Asai (See MPEP 2141.01(a)). Therefore applicant’s repeated assertions that the rejection is based on impermissible hindsight and that there is no motivation in the art to modify the references is without basis. 
While applicant repeatedly asserts that the combination of references “does not even recognize the problems addressed by the claimed invention, let alone teach or suggest a solution similar to that of the present invention” (Applicant’s remarks, pg. 9), as noted above, whether the references recognize the inherent property is not relevant to the patentability (See MPEP 2112). The combination of references teaches the composition while also meeting the further limitations in expressions 1-3. The sulfides are a function of the composition itself. Thus, the combination discloses that inherent property. Whether the reference appreciates that property is immaterial to whether it inherently discloses the property. Thus, because applicant does not point to a substantive difference in the structure between the claimed invention and the references, applicant has not shown a patentable distinction over the art. Therefore the rejections are maintained. As the patentability of the dependent claims have not been separately argued, they are maintained due to the reasons stated in the rejections above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOSHUA S CARPENTER/Examiner, Art Unit 1733